DETAILED ACTION
Claims 1-11 received on 04/01/2021 are considered in this office action. Claims 1-11 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is being considered by the
examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 9 and 11: first communicator (generic placeholder) configured to (function)
Claims 9 and 11: second communicator (generic placeholder) configured to (function)
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “first communicator” and “second communicator,” they are interpreted to cover the corresponding structure of communication device and equivalents thereof as supported by a portion of the specification reproduced below:
[pg 12 lines 20-27] The communication device 41 may be an interface to establish communication between the information processor 50 and the administrative server 5 via a mobile communication network or another communication network. The communication device 41 may be an interface having specifications in accordance with the communication network. In one embodiment, the   communication  device 41  may  serve   as  a   "first communicator". 
[pg 48 lines 18-23] The administrative server 5 may include a communication device 101, a processor 103, and the viewpoint database 105. The communication device 101 may include an interface to communicate with the drive assist apparatus 10 mounted on each vehicle. The interface included in the communication device 101  may   have  specifications   in  accordance  with   the communication network. In one embodiment, the communication device 101 may correspond to a "second communicator".
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (JP2012112853A) in view of YONEDA (US 20170102765 A1) and further in view Kamhi (US 20170329329 A1).
Shima was cited in the IDS received on 04/01/2021.
The Espacenet English translation of the description of Shima referenced by the Examiner in this Office Action is attached.


    PNG
    media_image1.png
    457
    614
    media_image1.png
    Greyscale

Modified FIG. 6

Regarding claim 1, Shima teaches a drive assist apparatus comprising: 
a processor  (FIG. 2 control unit 12) and 
an emotion estimator configured to estimate an emotion of the one or both of the vehicle occupant and the traffic participant (par [0025]: “The control unit 12 receives signals from each unit of the navigation device 11 and performs various control processes. In addition, the control unit 12 performs processing for receiving information on each point transmitted from the center 31 described later and displaying an index indicating the emotional state of the user on the map image displayed on the display unit 14”; par [0041]: “Specifically, the result of detection of the user's biometric information by the plurality of types of sensors provided in the navigation device 11 indicates the point information of the vehicle 1 when the predetermined condition is satisfied, and the user's detection at the point. The center 31 receives the biological information via the communication unit 34. Then, the center 31 derives the emotional state of the user at each point based on the user's biological information”, wherein “emotion” is estimated from “the plurality of types of sensors”); and 
a storage configured to store, when the emotion estimated by the emotion estimator is detected as a positive emotion, data on a viewpoint including information on a position of the vehicle on map data  (FIG. 2 FIG. 9 M11; par [0045]: “The emotional state DB 301 is a DB in which information for deriving a user's emotional state from the user's biological information is recorded”; par [0046]: “The point information DB 302 is an emotional state derived based on the user's biological information included in the vehicle information and a point where the biological information used in deriving the emotional state is detected (the user's biological detected by the vehicle 1)”; par [0075]: “For example, for the user of the vehicle 1a corresponding to the “user ID” 123 whose biometric information is detected at the “point” A, information is recorded as “emotion state” pleasure. For the user of the vehicle 1b corresponding to the “user ID” 456 whose biometric information is detected at the “point A”, information is recorded as “emotional state” pleasure”, wherein the “point A” is recorded when the “emotion state” is sensed to be pleasure, which is an example of a positive emotion), but fails to specifically teach detecting and storing information on the line of sight and the processor further including a notification processing unit configured to make, on a basis of the data on the viewpoint stored in the storage, a notification of information on a direction to notice to the vehicle occupant present in the vehicle traveling through a location corresponding to the viewpoint.
However, YONEDA teaches a drive assist apparatus comprising: 
a processor (FIG. 4 element 14A CONTROLLER) including a line-of-sight detector configured to detect information on a line of sight of one or both of a vehicle occupant present in a vehicle and a traffic participant present around the vehicle (par [0072]: “The cause identifier 13 may also obtain a physical quantity acquired by a sensor from outside of the information presenting apparatus 1. The cause identifier 13 identifies the cause, for example, by analyzing the direction of line-of-sight of the user U in the image acquired through image capture performed by the camera serving as the sensor, the physical quantity being provided by the image. A known technique can be used for a method for analyzing the direction of the line-of-sight of the user U on the basis of the image”) and 
an emotion estimator configured to estimate an emotion of the one or both of the vehicle occupant and the traffic participant (FIG. 4 element 11A EMOTION ESTIMATOR; par [0115]: “The emotion estimator 11A may estimate not only the emotion of the driver but also the sentiment(s) of the fellow passenger(s)”); and 
the processor further including a notification processing unit configured to make, on a basis of the data on the viewpoint stored in the storage, a notification of information  (Modified FIG. 6, wherein vehicle alerts the drivers with information regarding the surrounding), but fails to specifically teach a notification of information on a direction to notice to the vehicle occupant present in the vehicle traveling through a location corresponding to the viewpoint.
	Shima and YONEDA are both considered to be analogous to the claimed invention because they are in the same field of vehicle responding based on the occupant’s emotion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shima to incorporate the teachings of YONEDA and including a line-of-sight detector to detect the cause of the positive emotion. Doing so would aid in the vehicle present more appropriate information, compared with a case in which only the emotion is estimated (YONEDA, par [0046]). Shima in view of YONEDA fails to specifically teach a notification of information on a direction to notice to the vehicle occupant present in the vehicle traveling through a location corresponding to the viewpoint.
 However, Kamhi teaches the processor further including a notification processing unit configured to make, on a basis of the data on the viewpoint stored in the storage, a notification of information on a direction to notice to the vehicle occupant present in the vehicle traveling through a location corresponding to the viewpoint (par [0187]: “xviii. The system can be used in sight-seeing or touring situations, such as by highlighting points of interest (POIs), such as on a HUD or user tablet, that the passengers are recommended to observe during travel, such as areas in front of, adjacent, or around the vehicle, or object in front of, adjacent, or around the vehicle (e.g., historic buildings on an autonomous-driven tour), or other local tourist attractions. If the passenger has not noticed an area or object of interest, the system may provide a timely notification, such as via text-to-speech, or visual annotation, for instance, to draw the passenger's attention to the area, object, or point of interest (POI). The system may be configured to provide information about an object, area, or POI in response to determining that the passenger was already looking at the same, or that the occupant changed gaze to the same in response to system prompting the occupant to look at it via, for instance, HUD highlighting, other AR display, voice notifications, etc”, wherein drawing the passenger’s attention to recommended to areas around the vehicle indicates a notification of information on a direction to notice to the vehicle occupant present in the vehicle traveling through a location corresponding to the viewpoint and inherently basis of the data on the viewpoint stored in the storage).
Kamhi is considered analogous to the claimed invention because it is reasonably pertinent to the providing point of interest (POI) information to the vehicle occupant, such as landscape or scenic areas surrounding the vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shima in view of YONEDA to incorporate the teachings of Kamhi and notify the passengers to draw their attention to POIs. Doing so enhances driver and/or passenger satisfaction, including comfort, with using automated driving by adjusting any of a wide variety of vehicle and/or non-vehicle characteristics, such as vehicle driving-style parameters (Kamhi, par [0195]).

Regarding claim 3, Shima in view of YONEDA and further in view of Kamhi teaches the drive assist apparatus according to claim 1. YONEDA further teaches wherein the processor further includes: 
a surrounding environment detector configured to acquire image data of a landscape outside the vehicle (par [0100]: “The road-situation acquirer 22 is a processor that externally acquires information indicating the situation of roads in the surroundings of the vehicle (the situation is also referred to as a “road situation”). The road situation in the surroundings of the vehicle is, specifically, information including the presence/absence of traffic jams on roads in the surroundings of the vehicle, the width of the road on which the vehicle is traveling, landmarks located in the surroundings of the vehicle, and the type of district (such as a business district or a restaurant district) in the surroundings of the vehicle. The road-situation acquirer 22 can acquire congestion information, for example, by using Vehicle Information and Communication System (VICS®). The road-situation acquirer 22 can also acquire information, such as the width of the road, landmarks, and the type of district, on the basis of the map data held in the information presenting apparatus 2 and current position information acquired using a GPS”; par [0106]: “In step S204, the road-situation acquirer 22 acquires a road situation in the surroundings of the vehicle”); and 
a gaze target determination unit configured to determine a gaze target at which the one or both of the vehicle occupant and the traffic participant are gazing, on a basis of the information on the line of sight detected by the line-of-sight detector and the image data of the landscape acquired by the surrounding environment detector (par [0108]: As illustrated in FIG. 6, in the operation determination table T1, a human driver's sentiment to “be estimated and an operation to be determined by the operation determiner 26 are pre-associated with each sets of an emotion (a negative or positive emotion) of the driver, the direction (downward, frontward, or sideward direction) of the line-of-sight of the driver, and a road situation. The downward direction, the frontward direction, and the sideward direction, which are the directions of the line-of-sight of the driver, correspond to the display panel of the navigation apparatus (the presenter 16 in the information presenting apparatus 2), the scene in the traveling direction, and the situation in the surroundings, respectively, and each of the display panel, the scene, and the situation of the surroundings is a cause that causes the emotion of the driver”; FIG. 6 POSITIVE [Wingdings font/0xE0] SIDEWARD [Wingdings font/0xE0] SCENIC SPOT).

Regarding claim 10, it recites a circuitry, instead of a processor, and similar claim limitations of claim 1. However, YONEDA further teaches substituting a circuitry for a processor (par [0007]: “It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a computer-readable storage medium such as a compact disc read-only memory (CD-ROM), or any selective combination thereof”, wherein a circuitry is a well-known substitution for a processor). Therefore, claim 10 is rejected on the same basis as claim 1. 

Regarding claim 9, it recites a comprising a data collection system comprising a drive assist apparatus similar to claim 1. Shima further recites a data collection system comprising a first communicator and an administrative server configured to communicate with the drive assist apparatus, the administrative server including a database (par [0043]: “The center 31 mainly includes a control unit 32, a data recording unit 33, and a communication unit 34. The control unit 32 performs various processes such as deriving the emotional state of the user based on the user's biological information included in the vehicle information received from the navigation device 11”; par [0044]: “The data recording unit 33 is, for example, a hard disk, and records the emotion state DB 301, the point information DB 302, the emotion map DB 303, and the map DB 304 as main databases”) and a second communicator, wherein the communicators send and receive viewpoint data between each other (FIG. 1; par [0040]: “The center 31 is composed of a general computer equipped with a CPU, RAM, ROM, hard disk and the like. The center 31 receives various information from the vehicle 1 transmitted from the navigation device 11 via the communication unit 18 via the communication unit 34”). 

Regarding claim 11, it recites a circuitry, instead of a processor, and similar claim limitations of claim 1. However, YONEDA further teaches substituting a circuitry for a processor (par [0007]: “It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a computer-readable storage medium such as a compact disc read-only memory (CD-ROM), or any selective combination thereof”, wherein a circuitry is a well-known substitution for a processor). Therefore, claim 10 is rejected on the same basis as claim 9. 



Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WATANABE (WO2018163491A1) teaches determining the cause of the driver's emotion based on direction of the driver's line of sight, vehicle position information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668